—Judgment, Supreme Court, New York County (Thomas B. Galligan, J.), rendered March 12, 1993, which convicted defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and sentenced him, as a second felony offender, to concurrent terms of 6 to 12 years and 3 to 6 years, respectively, unanimously affirmed.
The testimony elicited at trial established that on at least eight occasions defendant engaged in drug transactions. There is no merit to defendant’s contention that the officers’ testimony was incredible where each firmly testified as to what defendant wore and how many transactions occurred (see, People v Corporan, 169 AD2d 643, lv denied 77 NY2d 959).
The defendant’s claim that the prosecutor vouched for his witnesses is unpreserved for appellate review (People v Balls, 69 NY2d 641). Nor would we reverse in the interest of justice where the prosecutor responded in kind to the defense summation (see, People v Carraquillo, 202 AD2d 253). Concur— Murphy, P. J., Wallach, Kupferman and Asch, JJ.